Citation Nr: 1605641	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability. 
 
2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2015 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2013, the Board reopened and remanded the Veteran's claims for service connection for left and right knee disabilities for further development; they have since returned for adjudication.

On his July 2009 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for March 2012.  The Veteran was determined to be a no-show for that hearing.  To date, he has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2013 Board remand directed the RO to schedule the Veteran a new VA examination to determine the nature and etiology of his knee disabilities.  This examination was scheduled for January 31, 2014 and the record indicates that the Veteran failed to report.  The RO then issued a supplemental statement of the case (SSOC) which continued to deny the Veteran's knee claims.  In February 2014, the Veteran called the RO and indicated that he never received any notification regarding this examination. 

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2015).  There is no discernable notice documented in the Veteran's claims file concerning the January 31, 2014 VA examination.  Furthermore, in his representative's February 2016 brief, it is noted that the Veteran had not missed any examinations before or since the one scheduled for his knees and that he would certainly attend a new one if scheduled.  Resolving all doubt in the Veteran's favor, the Board concludes that he has demonstrated good cause for failing to report to this examination.  As such, remand is warranted so a new VA examination can be scheduled.  

In the Veteran's February 2014 contact with the RO, he indicated that he underwent a VA examination on December 21, 2013 at the Montgomery VA Medical Center (VAMC) performed by a Dr. S.  It is unclear what this alleged examination pertained to, as it is not documented in either the physical or electronic claims file, nor is the examination listed in VA records documenting past examination appointments.  On remand, an effort should be made to retrieve all outstanding VA treatment records, to include any compensation examination reports.  

Finally, the Veteran was denied service connection for bilateral hearing loss and tinnitus in an October 2015 rating decision.  He submitted a notice of disagreement (NOD) to this decision in November 2015.  This represents a timely NOD under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Locate any outstanding VA treatment records for the Veteran and add them to the claims file.  This includes any outstanding VA Compensation and Pension examinations.  Specifically, an attempt should be made to confirm whether there is an outstanding VA examination report from December 2013.  The Veteran alleges it was performed by a Dr. S. at the Montgomery VAMC (see the February 14, 2014 Report of General Information).  If any outstanding VA examination exists, it must be added to the claims file. 

2. Issue a statement of the case (SOC) addressing the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The RO should return these issues to the Board only if the Veteran timely files a substantive appeal.

3. If an adequate VA examination for the Veteran's knees is not found as a result of the first directive above, he should be afforded a new VA examination to determine the nature and etiology of his left knee disability and right knee disability.  

Notification of the new examination must be provided to the Veteran that fully informs him of the consequences of failing to attend the examination.  This notification must be documented in the claims file. 

The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should opine as to the following:

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left knee osteoarthritis is etiologically related to the Veteran's active duty service period, to include complaints of left knee pain recorded on January 25, 1991, June 22, 1992, and April 12, 1993?

(ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee osteoarthritis is etiologically related to the Veteran's active duty service period?

(iii) If the Veteran's current right knee osteoarthritis is not at least as likely as not etiologically related to the Veteran's active duty service period, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that Veteran's current right knee osteoarthritis is caused or aggravated by the Veteran's left knee osteoarthritis. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




